DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,172,813 (hereinafter ‘813). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-7 of ‘813 teach all the features of Claims 1-20 with only minor differences in claim language.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,013,399 (hereinafter ‘399). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-23 of ‘399 teach all the features of Claims 1-20 with only minor differences in claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the chassis" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the chassis" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the chassis" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karasawa (US Patent Application Publication No. 2003/0139649).

In regard to claim 8, Karasawa discloses an apparatus (2, Fig. 1), comprising: 
a coupling element (25) including a cleaning member engaging structure (via portion of the coupling element disposed within the cleaning member (26), Figs. 6A,6B); and 
a cleaning member (26) having at least a portion of the cleaning member engaging structure therein (Figs. 6A,6B), wherein the cleaning member includes opposing faces defining a blade portion thereof (see annotated Fig. 6A below) and wherein at least a portion of the cleaning member engaging structure is within the blade portion (see annotated Fig. 6A below), wherein: 
the cleaning member engaging structure includes a plurality of segments that are spaced apart from each other (see annotated Fig. 6A below); and 
at least a portion of a first one of the segments of the cleaning member engaging structure is within the blade portion (see annotated Fig. 6A below); 
a second one of the segments of the cleaning member engaging structure defines a distal end face of the coupling element; the blade portion extends from a main body of the cleaning member (see annotated Fig. 6A below); and 
at least a portion of the second one of the segments of the cleaning member engaging structure is within the main body (see annotated Fig. 6A below).

    PNG
    media_image1.png
    783
    689
    media_image1.png
    Greyscale


In regard to claim 9, Karasawa teaches wherein: a portion of the first one of the segments of the cleaning member engaging structure that is within the blade portion is entirely within the blade portion (see annotated Fig. 6A); and an entire portion of the second one of the segments of the cleaning member engaging structure is within the main body (see annotated Fig. 6A).

In regard to claim 11, Karasawa teaches wherein: the blade portion has a triangular cross-sectional shape (section (26a) of the blade portion has a triangular shape, Fig. 6A); and the first one of the segments of the cleaning member engaging structure has a round cross- sectional shape (Fig. 6B shows the coupling element having a round cross-sectional shape).

In regard to claim 12, Karasawa teaches wherein a diameter of the first one of the segments of the cleaning member engaging structure is at least about 40% of an overall length of the blade portion (see annotated Fig. 6A).

In regard to claim 13, Karasawa teaches wherein: 
the opposing faces defining the blade portion extend generally perpendicular to each other (see Fig. 6B); and a reference axis extends through a centerline cross-sectional axis of the first one of the segments of the cleaning member engaging structure, a centerline cross-sectional axis of the second one of the segments of the cleaning member engaging structure and an intersecting point of the opposing faces (annotated Fig. 6B below illustrates the blade portion having a shape to satisfy this limitation).

    PNG
    media_image2.png
    842
    629
    media_image2.png
    Greyscale

In regard to claim 14, Karasawa teaches wherein the reference axis is characterized by at least one of extending generally parallel to a longitudinal axis of a portion of the control element extending between the proximate and distal end portions of the chassis and residing within a plane within which the longitudinal axis of the portion of the control element extending between the proximate and distal end portions of the chassis resides (annotated Fig. 6B above illustrates the blade portion having a shape to satisfy this limitation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	November 5, 2022